internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-115161-98 date date company a shareholders company b property a b c d dear this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of company by your authorized representative requesting a ruling that company’s rental income from the property is not passive plr-115161-98 investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company a and its shareholders elected under sec_1362 to be an s_corporation effective a it has subchapter_c_earnings_and_profits company a owns property which historically it has rented on a net_lease basis to company b a related corporation company a intends to restructure its rental arrangement with company b so that the lease no longer will be a net_lease the lease will be arm's-length under the new lease company a will be responsible for janitorial service snow removal garbage pickup grounds maintenance and routine building maintenance company a will provide these services through its employee and through independent contractors company a will pay all bills relating to property it will approve supervise and pay for all major repairs and improvements company a estimates that it will receive or accrue approximately b in rents and will pay or incur approximately c in relevant expenses on property for d except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of plr-115161-98 renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company a will receive from property will not be passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company a's eligibility under sec_1361 to be an s_corporation or to retain its current fiscal_year further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative plr-115161-98 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
